DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on October 25, 2022 is acknowledged.
Applicant has canceled non-elected claims, so no claims are withdrawn from consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2021 is being considered by the examiner.
Drawings
The drawings were received on October 25, 2022.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Champavere (EP 2264420A1, submitted by the applicant with the IDS received February 23, 2021, hereinafter referred to as “Champavere”). Champavere anticipates claims:
1. A reflective terminator (reflective marker 4 is interpreted as the reflective terminator) for optical networks, comprising: 
a ferrule assembly (the ferrule is interpreted as the ferrule assembly, see figure 3) comprising an optical filter (filter 17 is interpreted as the filter, see figure 3) for reflecting one or more preselected wavelengths; 
a connector housing (the structure of 4 is interpreted as the housing, see figure 3) comprising a body (4), wherein the ferrule assembly is at least partially disposed within the connector housing (see figure 3), and the connector housing comprises a locking feature (locking system 14 is interpreted as the locking feature) integrally formed into the body of the connector housing for securing the reflective terminator (see figure 3).
3. The reflective terminator of claim 1, wherein the body of the connector housing comprises a keying portion (slot 51 and key 52 are interpreted as the key portion).
4. The reflective terminator of claim 3, wherein the keying portion is a female keying portion (the slot 51 is interpreted as the female keying portion).
5. The reflective terminator of claim 3, wherein the keying portion is arranged about 180 degrees from the locking feature (see figures 3 and 4, the keying portion is interpreted as “about” 180 degrees from the locking feature).
7. The reflective terminator of claim 1, wherein the locking feature comprises a ramp and a ledge (the slot 51 and key 52 are interpreted as a ramp and a ledge).
8. The reflective terminator of claim 1, further comprising a SC outer housing (see paragraph 0033).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champavere, as previously applied to claim 1.
With respect to claims 2, 6 and 9, Champavere anticipates claim 1 as previously stated. Champavere is silent to wherein the body of the connector housing comprises a threaded portion; wherein the body of the connector housing comprises a threaded portion and a female keying portion, and the female keying portion extends into the threaded portion; further comprising an outer housing and a coupling nut for converting the reflective terminator to a second connector footprint. The examiner takes official notice that threaded portions, female keying portions that extend into the threaded portions, and outer housing comprising coupling nuts are well known in the optical connector arts and are beneficially used in optical connectors to ensure proper orientation, and securing components together. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the threaded portions, keying portions and coupling nuts, as are well known in the optical connector arts, in the device of Champavere for the benefit of ensuring proper orientation of the connections and for securing components together.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. King et al. (US 5,619,610); Jensen et al. (US 11,092,753) are related to optical reflective terminators similar to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874